Citation Nr: 1548457	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  10-38 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to the service-connected residuals of a left ankle sprain.

2.  Entitlement to service connection for plantar fascitis of the right foot, to include as secondary to the service-connected residuals of a left ankle sprain.

3.  Entitlement to service connection for bilateral pes planus, to include as secondary to the service-connected traumatic amputation of the left great toe and/or the service-connected residuals of a left ankle sprain.

4.  Entitlement to an initial disability rating in excess of 10 percent for the residuals of a left ankle sprain.

5.  Entitlement to an increased rating for the traumatic amputation of the left great toe, currently evaluated as 30 percent disabling prior to February 1, 2012, and 10 percent since February 1, 2012.

6.  Entitlement to a total disability rating on the basis of individual unemployability due to the service-connected disabilities (TDIU), on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from April 1993 to October 1993.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from August 2009, March 2010, November 2010, November 2011, February 2014, and January 2015 rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Offices (ROs) in New Orleans, Louisiana, and Indianapolis, Indiana.  The RO in Indianapolis, Indiana, currently has jurisdiction over the appeals.  

In April 2015, the Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims file.

At his April 2015 Board hearing, the Veteran testified that he was currently not working because of his service-connected traumatic amputation of the left great toe.  Thus, the Board finds that this evidence reasonably raises the claim for a TDIU due to the service-connected disabilities and the issue is included in the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).

Following the most recent readjudication of these claims in the November 2011 and September 2013 Supplemental Statements of the Case (SSOCs), additional pertinent evidence was added to the record.  However, the Veteran's representative waived the Veteran's right to have the AOJ initially consider this evidence in an October 2015 statement.  38 C.F.R. §§ 20.800, 20.1304 (2015).

The Board notes that at his hearing, the Veteran argued that his appeal included the issue of whether the reduction from 30 percent to 10 percent for his service-connected traumatic amputation of the left great toe, effective February 1, 2012, was proper.  In this regard, the RO reduced the Veteran's disability rating for his service-connected traumatic amputation of the left great toe from 30 percent to 10 percent, effective February 1, 2012, in the November 2011 rating decision.  The Veteran submitted a timely Notice of Disagreement (NOD) in response.  The RO then issued a Statement of the Case (SOC) in January 2013.  The Veteran was mailed a copy of the SOC to his current mailing address on file with VA that same month.  The SOC was not returned to VA as undeliverable.  It is clear from the record that the Veteran did not file a Substantive Appeal within the required 60 days from the date the RO mailed him the SOC; nor did he request an extension of time in order to do so.  Accordingly, the November 2011 rating decision became final.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b); see also Rowell v. Principi, 4 Vet. App. 9, 17 (1993); Cuevas v. Principi, 3 Vet. App. 542, 546 (1992) (where claimant did not perfect appeal by timely filing substantive appeal, RO rating decision became final).  At his Board hearing, the Veteran argued that the SOC was not mailed to his correct address, and thus he was not timely informed of the SOC.  However, as stated above, the SOC was mailed to the Veteran's current address on file with the VA and was not returned as undeliverable to VA.  There is a presumption of administrative regularity, based upon which it is presumed that Government officials have properly discharged their official duties, which may only be overcome by clear evidence to the contrary.  See Davis v. Principi, 17 Vet. App. 29, 37 (2003); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994), citing Ashley v. Derwinski, 2 Vet. App. 62, 64-54 (1992).  Here, there is no clear evidence to the contrary.  Further, at no time during his appeal has the RO done anything that could be construed as misleading or continuing the reduction claim on its merits.  See Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2002).  Thus, the November 2011 rating decision is final and the reduction issue is not currently before the Board on appeal.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issue of entitlement to service connection for arthritis of the left ankle has been raised by the record in an August 2014 statement by the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claims can be properly adjudicated.   

Initially, the Veteran's low back and plantar fasciitis of the right foot claims come on appeal from February 2014 and January 2015 rating decisions, which denied the benefits sought.  The Veteran filed NODs in March 2014 and February 2015, appealing those denials.  To date, the RO has not issued a SOC on these claims in response to the NODs.  When there has been an adjudication of a claim and an NOD as to its denial, the claimant is entitled to an SOC.  See 38 C.F.R. § 19.26 (2015).  Thus, a remand for issuance of an SOC for the issues is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).

Regarding the TDIU claim, the Veteran has not been provided with notice and assistance with respect to his TDIU claim.  He must be provided with such upon remand.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159 (2015).
Additionally, at his April 2015 Board hearing, the Veteran reported recent VA treatment.  These VA treatment records are not currently in the claims file, as the most recent VA treatment records are dated from February 2014.  Upon remand, the most recent VA treatment records should be obtained and added to the claims file as they are pertinent to the claims on appeal.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).  

Further, at his April 2015 Board hearing, the Veteran reported that he was appealing his prior denial from the Social Security Administration (SSA) for disability benefits.  The AOJ obtained the Veteran's SSA disability benefits records in February 2011, which document an unfavorable decision in December 2010.  However, attempts to obtain the Veteran's SSA records dated since February 2011 have not been made.  The Board notes that VA has a duty to obtain SSA records when it has actual notice that the Veteran is receiving SSA benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the AOJ must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA benefits and all underlying medical records, dated since February 2011.

Regarding the pes planus claim, the Veteran asserts that he currently has pes planus of the bilateral feet that is secondary to his service-connected traumatic amputation of the left great toe.  A private December 2007 treatment record document a diagnosis of flat feet; however, this treatment record was prior to the Veteran's service connection claim in September 2009.  Since filing his service connection claim in September 2009, the treatment records and the June 2010 VA feet examination do not document a current diagnosis of pes planus.  However, upon remand, if the VA and/or SSA records document a current diagnosis, then the Veteran must be afforded a VA medical opinion to address the etiology of his pes planus.  38 C.F.R. § 3.310 (2015); see McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the Veteran's last VA examination to assess the severity of his service-connected the residuals of a left ankle sprain was in August 2013, which is now over two years old.  The Veteran's last VA examination to assess the severity of his service-connected traumatic amputation of the left great toe was in March 2014, which is now over a year old.  At his April 2015 Board hearing, the Veteran testified that his left ankle symptoms had worsened since that examination.  The Veteran also testified that he was currently unemployed due to his service-connected traumatic amputation of the left great toe.  Therefore, additional VA examinations are necessary to determine the current severity of the Veteran's residuals of a left ankle sprain and traumatic amputation of the left great toe.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  A VA medical opinion is also needed to determine the functional impact of these service-connected disabilities on his employability, in light of the Veteran's testimony at his Board hearing.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran is hereby notified that it is his responsibility to report for the examination scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2015).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a SOC on the following issues:
a) Entitlement to service connection for a low back disorder, to include as secondary to the service-connected residuals of a left ankle sprain; and,
b) Entitlement to service connection for plantar fascitis of the right foot, to include as secondary to the service-connected residuals of a left ankle sprain.

A copy of the SOC issued should be included in the claims file.  The claims should be returned to the Board for further appellate consideration only if the Veteran perfects timely appeals.

2.  Send the Veteran an appropriate VCAA notice letter on the claim of entitlement to a TDIU.  Ask that he complete a VA Form 21-8940.  Ask him to submit any additional evidence in support of the TDIU claim, to specifically include information on his work history, salary, educational history, and any relevant information regarding his service-connected disabilities.  

3.  Obtain all pertinent VA outpatient treatment records from the VA Medical Center in Indianapolis, Indiana, dated since February 2014 that have not been secured for inclusion in the record.

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

4.  Contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA benefits and all underlying medical records, dated since February 2011.  A copy of any request(s) sent to SSA, and any reply, to include a negative reply or any records obtained, should be included in the claims file.

5.  If and only if the VA and/or SSA records document a current diagnosis of pes planus, then obtain a VA medical opinion with an appropriate expert to determine the etiology of the Veteran's pes planus.  The VA medical provider should thoroughly review the Veteran's claims file and a complete copy of this REMAND, and note this has been accomplished in the examination report.  

The VA medical provider should specifically address whether it is at least as likely as not that the Veteran's pes planus was the result of (a) a disease or injury in service, (b) caused by the Veteran's service-connected traumatic amputation of the left great toe and/or residuals of a left ankle sprain, and (c) aggravated beyond the natural progression of the disease by the service-connected traumatic amputation of the left great toe and/or residuals of a left ankle sprain. 

In this opinion, the VA medical provider should address the Veteran's testimony at his April 2015 Board hearing, where he testified that his altered gait and instability from these service-connected disabilities caused his pes planus.

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If medical literature is relied upon in rendering this determination, the VA medical provider should specifically cite each reference material utilized.  If the VA medical provider is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

6.  After obtaining the above records, schedule the Veteran for a VA joints examination to determine the current degree of severity of his service-connected residuals of a left ankle sprain.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies should be performed.  

Specifically, the VA examiner is asked to determine whether the Veteran's limited motion of his left ankle is best described as moderate or marked.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins.  

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  
The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.  

7.  After obtaining the above records, schedule the Veteran for a VA feet examination to determine the current degree of severity of his service-connected traumatic amputation of the left great toe.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies should be performed.  

Specifically, the VA examiner is asked to determine whether the Veteran's traumatic amputation of the left great toe involves the removal of the metatarsal head.

8.  After obtaining the above records, obtain a VA medical opinion regarding the functional effects of the Veteran's service-connected disabilities (traumatic amputation of the left great toe, residuals of a left ankle sprain, and nerve pain of the left great toe) on his ability to perform the mental and physical acts (as appropriate) required for substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities or age.  The VA medical provider should thoroughly review the Veteran's claims file and a complete copy of this REMAND, and note this has been accomplished in the examination report.  
All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If medical literature is relied upon in rendering this determination, the VA medical provider should specifically cite each reference material utilized.  If the VA medical provider is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

9.  After the above actions have been completed, readjudicate the Veteran's claims, to include consideration of whether the Veteran's TDIU claim should be referred to the Director of Compensation and Pension Service for extraschedular consideration.  If the claims remain denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

